Mr. Andrew Prince Freundlich Supply Company, Inc. 2200 Arthur Kill Road Staten Island, NY 10309 September 22, 2010 Re:Line Letter for $2,800,000.00 Line of Credit Dear Mr. Prince: Israel Discount Bank of New York (“IDB”) is pleased to advise you that it is prepared to extend to Freundlich Supply Company, Inc. (the “Borrower”), a corporation, organized and in good standing under the laws of the State of New York, an uncommitted discretionary demand line of credit (“Line” or “Credit Facility”) in the maximum principal amount of $2,800,000.00, subject to the following terms and conditions of this line letter agreement (“Line Letter”) used forth below: Borrower may utilize this Line until July 31, 2011 (the “Expiration Date”);provided, however, that Borrower acknowledges the continuing availability of this Line is at all times subject to IDB’s sole and absolute discretion, and nothing in this Line Letter, the Note (as defined below) or any other documents relating to this Line Letter, or the enumeration in this Line Letter or the Note of specific events of default, conditions and/or covenants shall be construed to qualify, define or otherwise limit IDB's right, power, or ability, at any time, under applicable law, to (a) cancel this Line without prior notice, (b) demand payment of the entire outstanding principal amount, accrued interest and other fees and expenses due under this Line and the Note or (c) deny any extension of credit under this Line.Borrower agrees that Borrower's breach of or default under any enumerated obligations or conditions is not the only basis for demand to be made or for a request for an extension of credit to be denied, as Borrower's obligation to make payment shall at all times remain a demand obligation. Notwithstanding anything in this Line Letter to the contrary, this Line Letter does not create a commitment or obligation to lend by IDB and Borrower acknowledges that IDB has no obligation to lend. Credit Facility: IDB establishes for the benefit of the Borrower the uncommitted Credit Facility pursuant to which IDB may, in its sole discretion and pursuant to the Borrower’s requests, make advances under a revolving credit line (“Revolving Credit Line” as further described below in subparagraph (a) in the aggregate amount of the lesser of: (i) $2,800,000.00; or (ii) Borrowing Base (“Maximum Credit Amount”).Subject to such availability, such extensions of credit shall be available under the Line and limited to the following sublimits: ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC , NY 10017-4997 · TEL: (212) 551-8500 1 (a) Revolving Credit Line.Advances under the Revolving Credit Line shall be evidenced by IDB’s Demand Grid Promissory Note (the “Note”) in the principal amount of $2,800,000.00 (revolving principal amount).Any advance under the Line made at the discretion of IDB shall be in an amount not less than $50,000. Purpose:The purpose of the Credit Facility shall be for working capital. Interest and Interest. Payments: (a) Rate.Each advance under the Revolving Credit Line shall bear interest at a rate to b elected by the Borrower at the time of each advance request equal to either: (i) Prime Rate Option:A rate of interest established by IDB as its prime rate of interest, as determined by IDB from (the “Prime Rate”), plus a margin of One Hundred (100) basis points. Any change in the Prime Rate shall take effect on the date of the change in the Prime Rate; or (b) Interest Payments.Interest on the unpaid principal balance of the Note from time to time outstanding shall be payable monthly pursuant to the terms of the Note. (c) Increased Costs. If at any time during the term of the Line, IDB determines that the Prime Rate will not adequately and fairly reflect the cost to IDB of making or maintaining an advance, then IDB shall give notice thereof to the Borrower as promptly as practicable thereafter and, until IDB notifies the Borrower that the circumstances giving rise to such notice no longer exists. Principal. Prior to the Expiration Date and further provided that no Event of Default has occurred, the unpaid principal amount due under the Line may be repaid and reborrowed in accordance with and pursuant to the terms of the Note. All amounts of interest, principal and other fees and other charges shall be payable no later than the Expiration Date, upon demand by IDB, or upon the occurrence and continuation of an Event of Default. ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC , NY 10017-4997 · TEL: (212) 551-8500 2 Borrowing Base: As noted above, the Maximum Credit Amount for the Credit Facility shall be the lesser of: (i) $2,800,000.00; or (ii) the Borrowing Base.The Borrowing Base shall mean that amount consisting of (a) 80% of Eligible Accounts Receivable, plus (b) (40% of Eligible Inventory, (c) minus any reserves required by IDB.The specified advance rates and reserves required by IDB are subject to change following IDB’s review of the Field Exam. The term “Eligible Accounts Receivables” as used herein means accounts receivables which are due and payable and not more than 120 days from invoice due date and therefore excluding contra accounts, related accounts, foreign accounts, poor credit accounts or other accounts which, in the sole discretion of IDB, do not constitute acceptable collateral. The term “Eligible Inventory” as used herein means finished goods on premises which are held for sale excluding any which are not currently saleable and any which, in the sole discretion of IDB, do not constitute acceptable collateral.Eligible Inventory will be capped at $2,500,000.00. The term “Field Exam” as used herein generally means the engagement of financial professionals (in-house or external) by the Bank to perform certain limited procedures with respect to the Borrower’s operations, internal control structure, loan covenant compliance and adherence to reporting requirements. Fees and Charges: Fees and charges applicable to the Credit Facility are set forth on Schedule 1.Additionally, other fees may be applicable to deposit accounts and other financial products and services offered by IDB, which are set forth in separate account agreements and schedules applicable to such accounts and products, and are subject to change. Collateral: The Credit Facility shall be secured by a perfected first priority security interest in all assets and personal property of the Borrower, whether now owned or hereafter acquired, pursuant to IDB’s General Security Agreement, duly filed UCC financing statements and such other and further documentation as IDB determines necessary in its discretion. Guarantees: The following guarantors (each, a “Guarantor”, collectively, “Guarantors”) shall guarantee the full and prompt repayment of all loans, extensions of credit and financial accommodations provided under the Credit Facility together with interest and costs thereon pursuant to IDB’s Guaranty Agreement (the “Guarantee”). In addition, the Line shall be guaranteed by all subsidiaries hereafter formed or acquired by the Borrower and each such new subsidiary shall execute a Guarantee promptly after the Bank’s request therefore. ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC , NY 10017-4997 · TEL: (212) 551-8500 3 Name Address Precision Aerospace Components, Inc. 2200 Arthur Kill Road Staten Island, NY 10309. Covenants and Conditions: The Credit Facility is subject to the following financial covenants and conditions: 1. Capital Funds. The Borrower must achieve at 12/31/2010 and maintain thereafter a minimum of $2,200,000.00 in Capital Funds.The term Capital Funds as used herein shall mean shareholder equity plus subordinated debt, in form satisfactory to IDB, less intangible assets, investments in other companies, and loans to officers and affiliates. 2. No Losses.The Borrower agrees that, so long as any obligations under the Credit Facility remain outstanding, the Borrower shall not incur a net loss [on a combined basis] in any fiscal year determined for Borrower [and its subsidiaries on a consolidated basis]. 4. No Change of Name.The Borrower shall not change its name without the prior written consent of IDB. 5. Insurance.The Borrower shall maintain hazard insurance, endorsed to name IDB as an additional loss payee, on its inventory [and other assets pledged to the Bank as collateral for the Line] with a financially sound and reputable insurance company in such amounts as are necessary to cover not less than the replacement cost of such inventory and covering such risks as are usually carried by companies engaged in the same or similar business. So long as no Event of Default has occurred and is continuing under the loan documents in respect of the Credit Facility, the Borrower shall be entitled to receive the full amount of all insurance proceeds, provided that said proceeds are used to purchase replacement inventory [and such other insured assets] of a type and quality satisfactory to IDB. 6. Compliance; Existence.The Borrower shall comply with laws and contractual obligations, payment of obligations and preserve its existence. ISRAEL DISCOUNT BANK OF NEW YORK · MEMBER FDIC , NY 10017-4997 · TEL: (212) 551-8500 4 Conditions Precedent: Prior to the Borrower’s initial and each subsequent request for an advance or financial accommodation under the Credit Facility, it shall have provided to IDB the following: 1. A copy of the resolutions passed by the Borrower’s Board of Directors, certified by its Secretary, as being in full force and effect authorizing the borrowing described herein, incumbency certificate for Borrower identifying all authorized officers with specimen signatures and the execution of all documents and agreements required by IDB to evidence and secure the Credit Facilities, which shall include this Line Letter, Note, General Security Agreements, Guaranty Agreements and such other documents, all in form and substance acceptable to IDB and its counsel in their sole discretion; 2. A copy of the resolutions passed by each Guarantor’s Board of Directors or other governing body, as applicable, certified by the Secretary of such Guarantor as being in full force and effect authorizing the guarantee described herein and the execution of all documents and agreements required by IDB to evidence and secure the guarantee; 3.
